DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference numbers 201 (first-normal plane), 202 (first-planar distance), and 203 (second-normal plane) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 states that “when used is non-destructive”. It is unclear what is meant by non-destructive as in either producing no damage to the floor or if there is at least a small hole left by the foot or other minimal damage. Claim 14 states that the collapsible barrier is made of “light-weight material”, but it is unclear what the weight of the material is relative to since there are no specific materials listed. Claim 15 states that the first foot and second foot are “stored away” when the first and second telescopic posts are erected. It is unclear what is meant by “stored away” and is interpreted to mean that each foot is secured without drilling into the floor or ground surface. Claims 2-13 and 16-19 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melic (U.S. Patent No. 7,255,312).
Regarding claim 1, Melic teaches a collapsible barrier (Column 1, lines 15-18) comprising: a substantially rectangular sheet (28), the substantially rectangular sheet comprising an upper-horizontal edge (94), a lower-horizontal edge (96), a first-vertical edge (92), a second- vertical edge (92, Fig. 1); a metallic webbing (100), the metallic webbing integrated with the 

    PNG
    media_image1.png
    586
    716
    media_image1.png
    Greyscale

Regarding claim 2, Melic teaches the first telescopic post (22) being pivotably connected to the substantially rectangular sheet (28). Since the post and the rectangular sheet are connected by handle (108) the rectangular sheet would be able to pivot due to the shape of the handle (108, Fig. 12).
Regarding claim 3, Melic teaches the second telescopic post (22, Fig. 1) being pivotably connected to the substantially rectangular sheet (28). Since the post and the rectangular sheet are connected by handle (108) the rectangular sheet would be able to pivot due to the shape of the handle (108, Fig. 12).
Regarding claim 6, Melic teaches the upper-horizontal edge (94) and the lower-horizontal edge (96) being longer than the first-vertical edge and the second-vertical edge (92, Fig. 1).
Regarding claim 7, Melic teaches the upper-horizontal edge and the lower-horizontal edge are substantially equal (Fig. 1). They are equal because they are oppositely disposed sides in a rectangular form.

Regarding claim 11, Melic teaches the second foot (30) is configured to fit parallel to the substantially rectangular sheet. The foot (30) is parallel to the horizontal edges (94, 96).
Regarding claim 12, Melic teaches the first-planar distance is sized such that the first-normal plane (see Figure above) extends past the first foot when the first foot (30) is aligned parallel to the substantially rectangular sheet. A plane set that is parallel to the rectangular sheet (28) would extend past the foot (30).
Regarding claim 13, Melic teaches the second-planar distance is sized such that the second-normal plane (see Figure above) extends past the second foot (30) when the second foot is aligned parallel to the substantially rectangular sheet. A plane set that is parallel to the rectangular sheet (28) would extend past the foot (30).
Regarding claim 14, Melic teaches the collapsible barrier being made of light-weight material (Column 1, lines 15-18).
Regarding claim 15, Melic teaches the first and second foot (30) being secured without drilling into the floor or ground surface (Column 3, lines 5-9) when the first and second telescopic posts are erected (Fig. 4).
With regard to claim 16, Melic teaches that the collapsible barrier has a toe-board (98) disposed along the lower-horizontal edge (Column 5, lines 29-31).
With regard to claim 17, Melic teaches the first telescopic post and the second telescopic post each further include an attachment lug (32).
With regard to claim 18, Melic teaches the attachment lugs (32) are configured to contact a ceiling (26) during an in-use condition (Fig. 4).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melic (U.S. Patent No. 7,255,312).
Regarding claim 4, Melic teaches the first telescopic post (22) being configured to telescopically extend from the upper-horizontal edge (94) when a counter clockwise (Column 4, lines 50-52) twisting motion is applied.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extend from a clockwise rotation rather than a counter clockwise rotation (Column 4, lines 50-52), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 5, Melic teaches the second telescopic post (22, Fig. 1) being configured to telescopically retract to the upper-horizontal edge (94) when a clockwise twisting motion is applied. Melic teaches upward vertical movement from counter clock wise rotation (Column 4, lines 50-52) which means downward movement occurs from clockwise rotation. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to retract from counter clockwise rotation rather than clockwise rotation, since it has been held In re Einstein, 8 USPQ 167.
Regarding claim 8, Melic is silent with regards to the dimensions of the barrier.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the upper-horizontal edge (94) and the lower- horizontal edge (96) at approximately 10 feet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Melic is silent with regards to the dimensions of the barrier. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first-distance and the second-distance at approximately 1.5 feet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Melic teaches a substantially rectangular sheet (28), the substantially rectangular sheet comprising an upper-horizontal edge (94), a lower-horizontal edge (96), a first-vertical edge (92), a second- vertical edge (92, Fig. 1); wherein the upper-horizontal edge (94) and the lower-horizontal edge (96) are longer than the first-vertical edge and the second-vertical edge (92, Fig. 1); wherein the upper-horizontal edge and the lower-horizontal edge are substantially equal (Fig. 1); a metallic webbing (100), the metallic webbing integrated with the substantially rectangular sheet (Column 5, lines 31-34)  to provide suitable strength and load bearing capabilities; a first telescopic post (22), the first telescopic post having a first-upper edge (vertical edge of member 32) and a first-lower edge (vertical edge of member 36), the first telescopic post disposed a first-distance from the first-vertical edge (Fig. 1); wherein the first telescopic post is pivotably connected to the substantially rectangular sheet by In re Einstein, 8 USPQ 167.A second telescopic post (22, Fig. 1), the second telescopic post having a second-upper edge (32) and a second-lower edge (36), the second telescopic post disposed a second-distance from the second-vertical edge (Fig. 1); wherein the second telescopic post is pivotably connected to the substantially rectangular sheet by handle (108) where rectangular sheet would be able to pivot due to the shape of the handle (108, Fig. 12); wherein the second telescopic post (22, Fig. 1) is configured to telescopically retract to the upper-horizontal edge (94) when a clockwise twisting motion is applied. Melic teaches upward vertical movement from counter clock wise rotation (Column 4, lines 50-52) which means downward movement occurs from clockwise rotation. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to retract from counter clockwise rotation rather than clockwise rotation, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.A first foot (30), the first foot extending the first-distance perpendicularly from the first-lower edge (36) of the first telescopic post (see Figure below).

    PNG
    media_image2.png
    505
    367
    media_image2.png
    Greyscale

Still with regard to claim 20, Melic teaches the first foot (30) being configured to fit parallel to the substantially rectangular sheet. The extended portion of the foot (30) is parallel to the horizontal edges (94, 96) of the rectangular sheet. A second foot (30, on the second post), the second foot extending the second-distance perpendicularly from the second-lower edge (36) of the second telescopic post (see Figure above); wherein the second foot is configured to fit parallel to the substantially rectangular sheet. The extended portion of the foot (30) is parallel to the horizontal edges (94, 96) of the rectangular sheet. The first and second foot (30) are “stored away” in that the first and second foot are secured without drilling into the floor or ground surface (Column 3, lines 5-9) when the first and second telescopic posts are erected (Fig. 4). A first-bracing member (36), the first-bracing member joining the first telescopic post (22) to the first foot (30, Fig. 3a); a second-bracing member (36), the second-bracing member joining the second telescopic post to the second foot (30, Fig. 3a); at least one hinge (108), the at least one hinge mechanically coupling (Column 5, lines 59-62), the first telescopic post to the substantially rectangular sheet, the second telescopic post to the substantially rectangular sheet (Fig. 12); a first-normal plane, the first-normal plane extending a first-planar distance perpendicularly along the first-vertical edge (Fig. 1); wherein the first-planar distance is sized .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melic (U.S. Patent No. 10,982,454), Melic (U.S. Patent No. 10,184,256), and Elias (U.S. Patent No. 3,920,220).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M GRIFFIN whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678